Citation Nr: 0032510	
Decision Date: 12/13/00    Archive Date: 12/20/00	

DOCKET NO.  99-03 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
variously diagnosed, to include as secondary to exposure to 
Agent Orange.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
August 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), which denied the veteran, in pertinent 
part, entitlement to service connection for a nervous 
disorder to include PTSD and a skin condition. 

In October 2000, the veteran appeared and offered testimony 
before the undersigned member of the Board at the RO.  The 
testimony elicited on this case included the veteran's claim 
that his skin disorder on an alternative basis was secondary 
to Agent Orange exposure.  Accordingly, the Board has 
recharacterized the issue as shown on the title page so that 
it better represents the claims asserted by the veteran.  A 
transcript of the veteran's October 2000 hearing testimony 
has been associated with the claims file.


REMAND

The veteran contends that while serving in Vietnam, he was 
assigned to duties which exposed him to combat-related 
incidents and dangers to his personal safety, which resulted 
in PTSD.  A review of the veteran's claims file shows a 
primary diagnosis of PTSD on a VA examination afforded the 
veteran in April 1998.  On that examination the veteran 
related serving in Vietnam as a telephone pole lineman.  He 
spoke of being used on a truck convoy during Operation 
Attleboro and delivering napalm bombs to some apparently 
forward location.  He further described being mortared every 
night, "watching and smelling the napalm explode killing 
everyone and being scared all the time."  He described 
unloading wounded and dying soldiers from incoming 
helicopters and spoke of other traumatic events, including 
witnessing and experiencing an ammunition dump being blown 
up.  In statements dated in May 1995 and July 1997 the 
veteran stated that the latter events occurred at "Che Che", 
Vietnam.  He said at that time he was in a native hut, which 
was struck by the exploding munitions, and furthermore was in 
the company of a fellow serviceman who, he later testified, 
has since died of cancer.  He further stated that he 
volunteered to ride "shotgun" on gun ships and also described 
other events which he indicated were of a traumatic nature.  
At his personal hearing in October 2000 the veteran stated 
that he was assigned to the 40th Signal Company during his 
tour in Vietnam and that for a 3 to 4-week period around 
Easter of 1967 he was located at a helicopter port in Vinh 
Long in the Mekong Delta and that that installation came 
under enemy mortar attacks while he was present.  

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).

The Board also notes that the evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending on whether 
the veteran engaged "in combat with the enemy". 

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran had 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.   See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence.  No further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory", i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000); Cohen v. Brown, 19 Vet. 
App. 128, 146 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If however, VA determines that either the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain "credible 
supporting evidence from any source" that corroborates the 
veteran's testimony or statements.  See Cohen, 10 Vet. App. 
at 147.  Significantly, the veteran has not testified nor 
otherwise identified any direct combat-related stressors nor 
has he otherwise asserted that he was engaged in combat.

Although the veteran has been diagnosed as suffering from 
PTSD on VA examination in April 1998, this diagnosis appears 
to be predicated upon the veteran's uncorroborated account of 
inservice stressful events.  As such, prior to adjudication 
of the veteran's claim, the Board finds that additional 
development is warranted.  Here we acknowledge that in May 
1997 the RO made efforts to obtain supporting evidence of the 
veteran's claimed stressful events from appropriate sources.  
However, it does not appear that these efforts were fruitful 
or that any further followup was undertaken by the RO.

A preliminary review of the veteran's service medical records 
shows that the veteran was evaluated and treated for various 
problems to include a papilloma of the scalp, herpes, warts 
and tinea versicolor.  On a skin examination in June 1997 the 
veteran was positive for small skin colored papules on the 
scalp, brown macules on the upper back and chest and a 
hyperpigmented papule on the left lower leg.  At his hearing 
in October 2000 the veteran testified that he has had 
continuing problems with his skin since service, received 
treatment for his skin problems at a VA medical facility "on 
23rd Street" and expressed his belief that his current skin 
disorders are related to his skin problems in service or, in 
the alternative, to exposure to Agent Orange.

The Board observes that the veteran's earlier claim for 
service connection for a chronic skin disorder as directly 
related to service and as adjudicated by the RO and his more 
recent claim that he has a skin disorder as a residual of 
Agent Orange exposure is, in essence, one claim for service 
connection for a skin disorder based on various theories of 
entitlement.  These are not separate claims.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997); See also Schroeder v. 
West, 212 F. 3d 1265, 127 (Fed. Cir. 2000)  (Holding that a 
direct service-connected claim went hand-in-hand with Agent 
Orange claim, where both claims were based on the same 
disability.)  The RO has not had the opportunity to address 
the Agent Orange aspect of the veteran's claim for service 
connection for a chronic skin disorder and thus appellate 
review of this issue at this time is not appropriate.

The Board observes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5103(a)).  Among 
other things this law eliminates the concept of well grounded 
and redefines the obligations of the VA with respect to the 
duty to assist the veteran in developing the facts pertinent 
to his claim and is applicable in this case.  The VCAA duty 
to assist provisions require the Secretary to make a 
reasonable effort to assist the claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under the law administered by the Secretary and 
includes the requirement to provide a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
Section 3(a), 114 Stat.,_______(2000).

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent medical treatment 
for the veteran's psychiatric problems.  
They should specifically include any 
outstanding records of medical treatment 
provided to the veteran at the VA medical 
facility "on 23rd Street" as well as 
from any other facility or source 
identified by the veteran.  The aid of 
the veteran and his representative in 
securing such records should be enlisted, 
as needed.  If any such records are not 
available, or any such records yield 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should request directly from 
the Social Security Administration, 
complete copies of any disability 
determination(s) it has made concerning 
the veteran and copies of the medical 
records that served as the basis for any 
such decision(s).

3.  The RO should prepare a summary of 
all the veteran's alleged inservice 
stressful experiences, to include the 
claimed mortar and rocket attacks on his 
base, and attempt to verify these 
experiences through appropriate means, to 
include the United States Army Services 
for Research of Unit Records (Unit 
Records Center), at 7798 Cissna Road, 
Suite 101, Springfield, Virginia, 22150; 
The National Personnel Records Center, 
NPRC; and similar sources.

4.  Following receipt of a response from 
the Unit Records Center and any other 
contact entity(ies), and after 
undertaking any additional development 
suggested, the RO should prepare a report 
detailing the nature of any combat action 
(to which a purported stressor is 
related), and/or specific inservice 
stressful experience(s) that it has 
determined is/are established by the 
record.  This record is then to be added 
to the claims file. If no combat action 
or specific inservice stressor experience 
has been verified, than the RO should so 
state in its report.  

5.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled to undergo a comprehensive VA 
psychiatric examination, to be conducted 
by a psychiatrist to assess the nature 
and etiology of all current psychiatric 
disability.  The entire claims folder, to 
include a complete copy of this Remand, 
must be provided to and reviewed by the 
examiner.  The examiner is advised that 
only the corroborated stressor(s) may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in current psychiatric 
symptoms.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the current diagnostic 
criteria are met, to include 
identification of the specific 
stressor(s) supporting the diagnosis, and 
comment upon the link between the current 
symptomatology and the inservice 
stressful experiences identified above.  
Similarly, if a diagnosis of another type 
of psychiatric disorder is deemed 
appropriate, whether in lieu of or in 
addition to PTSD, the examiner should 
explain the basis of the diagnosis, as 
well as comment upon the relationship, if 
any, between that diagnosis and events 
during his period of active duty.  All 
examination findings, along with the 
complete rationale of all opinions 
expressed (to include citation, as 
necessary, to specific evidence of 
record) should be set forth in a legible 
manner, and the report should be 
associated with the claims file.

6.  The RO should schedule the veteran 
for a VA dermatological examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of any skin 
disorders, which may be present.  The 
claims folder and a separate copy of this 
remand must be available to and reviewed 
by this examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report to the effect that 
the claims file is in fact made available 
and reviewed in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, and determine the nature, 
extent, severity, and etiology of any 
skin disorders found on examination.  The 
examiner should then answer the following 
questions.

1.  Is it at least as likely as not 
that the veteran's current skin 
disorder(s) resulted from Agent 
Orange exposure?

2.  If the answer to the above 
question is in the negative or is 
unknown, the examiner should address 
the following question:  Is it at 
least as likely as not that the 
veteran's current skin disorder(s) 
began in service or resulted from 
disease or injury in service?  In 
answering this question, the 
examiner should discuss the 
relationship, if any, between any 
current skin disorder(s) and skin 
disorders noted in service.  Any 
opinion(s) expressed must be 
accompanied by complete rationale.

7.  The RO should review each medical 
report/opinion procured in conjunction 
with this REMAND to ensure that it 
addresses all issues and concerns that 
were noted in this REMAND.  If the report 
does not contain sufficient information 
in any critical respect, then it should 
be returned as inadequate, and any 
necessary additional information 
included.  See 38 C.F.R. § 4.2.

8.  Thereafter, in light of the evidence 
received pursuant to the requested 
development, as well as any other 
evidence submitted by the veteran, and 
after taking all appropriate actions, the 
RO should readjudicate the veteran's 
claims for service connection for a 
psychiatric disorder to include PTSD and 
a skin disorder, to include as secondary 
to Agent Orange exposure, on the basis of 
all pertinent evidence of record.  The RO 
should provide adequate reasons and bases 
for a decisions, citing all legal 
authority and precedents including with 
respect to the veteran's claim for 
service connection for PTSD, Cohen v. 
Brown, 10 Vet. App. 128 (197), and Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  In 
doing so, the RO must address all issues 
and concerns that were noted in this 
remand.

9.  If either benefit requested by the 
veteran continues to be denied, then he 
and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before the case is returned to 
the Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



